DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record do not teach or suggest the combination of the first permanent-magnet arrangements being connected to the first base via respectively assigned actuators such that they are each configured to move as a whole relative to the first base in at least one degree of freedom by the respectively assigned actuator, the second assembly including a second base and a second permanent-magnet arrangement, the second permanent-magnet arrangement being arranged firmly relative to the second base, the method comprising: providing at least two position controllers, each with a single scalar controlled variable and with a single scalar correcting variable, the single scalar controlled variable being, in each instance, one of six possible degrees of freedom with regard to a relative position between the first assembly and the second assembly, the single scalar correcting variable representing one of (i) a force and (ii) a torque that has been assigned to the one of six possible degrees of freedom, computing desired positions of the actuators at least one of (i) from the single scalar correcting variables and (ii) using tables of values; and setting the actuators to the desired positions [claim 1] … the first permanent-magnet arrangements being connected to the first base via respectively assigned actuators such that they are each configured to move as a whole relative to the first base in at least one degree of freedom by the respectively assigned actuator; and a second assembly including a second base and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837